Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A Non-Final office action examining pending claims 1-8 was mailed on 8/16/2021. This office action is in response to Applicants submission of 12/16/2021. Claims 1-8 are pending and have been amended. These are being examined. 

Response to Amendment and arguments
Claim interpretation under 112(f) has been removed in view of the amendment.
Regarding double patenting rejection, the limitation added as amendment recites the use of spacer to adjust impedance. It however does not change the structure or the scope of the claim in a meaningful way. Moreover, the intent of the spacer in 16/492373 is exactly for the same purpose of adjusting impedance. Therefore, double patenting rejection remains.
Applicant’s arguments against Kudo are not persuasive. In Kudo, the space height determines the adjustment of impedance. Applicant’s assertion about adjusting space height are unclear since the increased height of spacer 45 would create a space and modify impedance across a larger region. This is exactly like in the specification of instant application.
The present rejection addresses the limitation more clearly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “spacer adjusts a space height” is not clear. The specification does not indicate this clearly in disclosure and drawing. It is understood that the adjustment of height creates adjustment of impedance and therefore does not appear to add anything to the scope of the claim.
Claim 4 and 7 recite “wherein a thickness (mm) of the spacer is 0.5 to 2.5 times the sum of tolerances of the first electrode and the cover on a surface on which the first electrode and the cover face each other.”
In this case, the specification has not provided an objective way to determine the sum of tolerances. It is understood that tolerance is related to surface roughness or indeterminate surface defect and therefore would be arbitrary and indefinite.
Claim 5 recites a spacer formed of a hollow structure. This is unclear. The spacer shown in Fig 2 or 3 as 12A or 12B looks like a solid insert. An insert of a material of different dielectric constant will change the impedance at that location. If the object 12A is of height more than the thickness it could create a space above the electrode. Specifically, spacer of hollow structure is unclear. 
Therefore, these claims are indefinite.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1, 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16/492373 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims to both the applications recite substantially similar limitations e.g. spacer disposed between the cover and the plate (viz. in the space between cover and plate). Further, claim of the copending application recite additional limitations viz. a spiral shaped second electrode etc, and is thus narrower in scope than the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schmitt (US 6228438).
Schmitt discloses a chamber that has an internal space into which a processing gas is to be introduced (Fig 10-3), the internal space being able to be depressurized (Fig 2-8); 
a first electrode that is disposed in the chamber and on which the target object is to be mounted (45); and a first power supply that applies a bias voltage of negative potential to the first electrode (93) a cover is provided between the first electrode and the target object to cover the first electrode (21) and a spacer located between the first electrode and the cover (Fig 10-95).  
The spacer is disposed to occupy a localized region and the spacer adjusts a space height that occurs between the two surfaces at which the first electrode and the cover face each other. The space could be adjusted as in Fig 9 and 9a also.  A spacer could also be the one shown in Fig 2-11 and in other figures.
Schmitt teaches spacers and structures in various shapes as corrective gap or layer to compensate for non-uniform voltage distribution (Abstract). Schmitt teaches that the corrective layer or gap adjusts capacitance per unit surface to compensate for uniformity (Col 2 lines 24-48). Schmitt therefore teaches adjusting impedance on a plane surface of the target object which is subjected to a plasma treatment.  It is noted that at large capacitance, impedance would be low and thick gap would provide low capacitance and large impedance.
Regarding claim 2 the spacer would be as thin as possible since thick spacer would decrease capacitance and increase impedance and reduce coupling of RF power.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (US 6228438) in view of Dorf et al (US 20170358431).
Regarding the thickness of the spacer as required in these claims, it is noted that localized spacer is used to modify the impedance to correct local non-uniformity. However, a thick spacer where it is installed creates a distance from the surface of the electrode to the substrate support and causes low capacitance and higher impedance. This causes reduced voltage drop across sheath capacitance and reducing coupling to plasma.

Therefore, it would be obvious for one of ordinary skill in the art that the thickness of spacer/insert should be as small as possible consistent with its corrective function.  
Regarding claims 4 and 7 the total thickness, considering an example of the specification, is consistent with the requirement of thickness to be 0.1-0.5 mm. Since, in the instant apparatus of Schmitt and the application there is also a cover, the spacer thickness of less than 0.3 taught by Dorf would be ideal. 
Claims 3-7 are also rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (US 6228438) in view of Dhindsa et al (US 7525787).
As discussed above, Dhindsa et al also disclose using a spacer (dielectric material layer) for improving the uniformity of flux field above the work piece (Fig 3- 302 and Col 2 lines 44-59). Dhindsa also discloses the thickness of the dielectric material layer on a graph of Fig 5 as being 0.0-0.5mm.
It is further noted that the actual thickness for control of uniformity depends upon the dielectric constant of the spacer with respect to the surrounding material and the amount of correction required for uniformity.
Therefore, it would be obvious for one of ordinary skill in the art that the thickness of spacer/insert should be as small as possible, consistent with its corrective function.  

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (US 6228438) in view of Sago et al (US 2003/0222416).

Sago teach a plasma processing apparatus comprising a spacer 44 (moderation layer – Fig. 1 and 0017) provided between a first electrode 41 (main body – Figs. 1-3 and 0011), a cover 42 (dielectric plate – 0017) and a conductive plate 43 (chucking electrode - Fig. 1 and 0011) provided between a first electrode 41 (main body – 0011) and a cover 42 (dielectric plate – 0017), and wherein a spacer 44 (moderation layer – Fig. 1 and 0017) is disposed between the cover 42 and the conductive plate 43 (Fig. 1).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a conductive plate provided between the first electrode and the cover, wherein the spacer is disposed between the cover and the conductive plate in view of teaching by Sago in the apparatus of Schmitt to enable process the substrate maintained at increased temperature.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (JPS59205719). 
Regarding Claim 1: Kudo teach an object processing apparatus (RIE – Reactive Ion Etching), comprising: 
a chamber that has an internal space able to be depressurized and is configured such that a target object is subjected to a plasma treatment in the internal space; 
a first electrode 42 (cathode – Fig. 4 and page 3, line 11) that is disposed in the chamber and on which the target object 44 (Fig. 4 and page 3, last line) is to be mounted; 
 
a pumping device (since vacuum is maintained during processing – page 3, first line) that depressurizes the inside of the chamber, wherein 
a cover 43 (insulating plate – Fig. 4 and page 3, line 12) is provided between the first electrode 42 and the target object 44 to cover the first electrode 42 (Fig. 4), and 
a spacer 45 (insulating plate – Fig. 4 and page 4, line 10) is located between the first electrode 42 and the cover 43, and is disposed to occupy a localized region (as seen in Fig. 4).
Regarding Claim 2: Kudo teach the spacer 45 is formed of a sheet shape (thin structure) {Fig. 4}.
Regarding claim 3-7 Kudo teach that with spacer 45 (Fig. 4) having different thickness, electric field distribution and processing (etching) rate at center of wafer can be controlled (page 3, line 24 to page 4, line 4).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control (optimize) the thickness of the spacer to enable control distribution of electric field and processing rate across the substrate.
Kudo teach that the thickness of the insulating plate 43 is different between the periphery and the center of the 44, and the difference in thickness is caused by the space or the insulating plate 46 having a different dielectric constant (page 3, line 24 to page 4, line 4). With this configuration, the electric field distribution at the center of the wafer 44 can be strengthened, and the etching rate at the center can be improved. In view of above teaching of Kudo, it is understood that space between the first electrode 42 and cover 43 (wherein the spacer 45 is disposed) would therefore be dependent upon tolerances of surfaces of the first electrode and the 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the thickness of the spacer in relation to the sum of tolerances of the first electrode and the cover on a surface on which the first electrode and the cover face each other in view of teaching by Kudo. 

Claim 8 is /are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (JPS59205719) in view of Sago et al (US 2003/0222416).
Regarding Claim 8: Kudo teach all limitations of the claim including a spacer but do not explicitly teach a conductive plate provided between the first electrode and the cover, wherein the spacer is disposed between the cover and the conductive plate.
Sago teach a plasma processing apparatus comprising a spacer 44 (moderation layer – Fig. 1 and 0017) provided between a first electrode 41 (main body – Figs. 1-3 and 0011), a cover 42 (dielectric plate – 0017) and a conductive plate 43 (chucking electrode - Fig. 1 and 0011) provided between a first electrode 41 (main body – 0011) and a cover 42 (dielectric plate – 0017), and wherein a spacer 44 (moderation layer – Fig. 1 and 0017) is disposed between the cover 42 and the conductive plate 43 (Fig. 1).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a conductive plate provided between the first electrode and the cover, wherein the spacer is disposed between the cover and the conductive plate in view .
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716